Exhibit 10.1

 

 

 

 

UNITED THERAPEUTICS CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

RABBI TRUST DOCUMENT

 

                This Agreement made this 28th day of December, 2007, by and
between UNITED THERAPEUTICS CORPORATION (hereinafter referred to as the
“Company”), a Delaware corporation, and WILMINGTON TRUST COMPANY, a Delaware
corporation, as trustee (hereinafter referred to as the “Trustee”);

 

                WHEREAS, Company has adopted the United Therapeutics Corporation
Supplemental Executive Retirement Plan (the “Plan”);

 

                WHEREAS, Company has incurred or expects to incur liability
under the terms of such Plan with respect to the individuals participating in
such Plan;

 

                WHEREAS, Company wishes to establish a trust (hereinafter called
“Trust”) and to contribute to the Trust assets that shall be held therein,
subject to the claims of Company’s creditors in the event of Company’s
Insolvency, as herein defined, until paid to Plan participants and their
beneficiaries in such manner and at such times as specified in the Plan;

 

                WHEREAS, it is the intention of the parties that this Trust
shall constitute an unfunded arrangement and shall not affect the status of the
Plan as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended;

 

                WHEREAS, it is the intention of Company to make contributions to
the Trust to provide itself with a source of funds to assist it in the meeting
of its liabilities under the Plan;

 

                NOW, THEREFORE, the parties do hereby establish the Trust and
agree that the Trust shall be comprised, held and disposed of as follows:

 

 

Section 1.  Establishment of Trust

 

                (a)  Company hereby deposits with Trustee in trust an amount,
which shall become the principal of the Trust to be held, administered and
disposed of by Trustee as provided in this Trust Agreement.

 

 

 

--------------------------------------------------------------------------------


 

                (b)  The Trust hereby established shall be irrevocable.

 

                (c)  The Trust is intended to be a grantor trust, of which
Company is the grantor, within the meaning of subpart E, part I subchapter J,
chapter 1, subtitle A of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly.

 

                (d)  The principal of the Trust, and any earnings thereon, shall
be held separate and apart from other funds of Company and shall be used
exclusively for the uses and purposes of Plan participants and general creditors
as herein set forth.  Plan participants and their beneficiaries shall have no
preferred claim on, or any beneficial ownership interest in, any assets of the
Trust.  Any rights created under the Plan and this Trust Agreement shall be mere
unsecured contractual rights of Plan participants and their beneficiaries
against Company.  Any assets held by the Trust will be subject to the claims of
Company’s general creditors under federal and state law in the event of
Insolvency, as defined in Section 3(a) herein.

 

                (e)  Company, in its sole discretion, may at any time, or from
time to time, make additional deposits of cash or other property in trust with
Trustee to augment the principal to be held, administered and disposed of by
Trustee as provided in this Trust Agreement.  Neither Trustee nor any Plan
participant or beneficiary shall have any right to compel such additional
deposits.

 

                (f)  Notwithstanding Section 1(e), within 5 days following the
occurrence of a Potential Change of Control (as defined herein) or, if earlier,
at least 5 days prior to the occurrence of a Change of Control (as defined
herein), the Company shall make an irrevocable contribution to the Trust in an
amount that is sufficient to pay each Plan participant or beneficiary the
benefits to which Plan participants or their beneficiaries would be entitled
pursuant to the terms of the Plan as of the date on which the Change of Control
occurred.

 

 

Section 2.  Payments to Plan Participants and Their Beneficiaries

 

                (a)  Company shall deliver to Trustee a schedule (the “Payment
Schedule”) that indicates the amounts payable in respect of each Plan
participant (and his or her beneficiaries), that provides a formula or other
instructions acceptable to Trustee for determining the amounts so payable, the
form in which such amount is to be paid (as provided for or available under the
Plan), and the time of commencement for payment of such amounts.  Except as
otherwise provided herein, Trustee shall make payments to the Plan participants
and their beneficiaries in accordance with the Payment Schedule.  Trustee shall
make provision for the reporting and withholding of any federal, state or local
taxes that may be required to be withheld with respect to the payment of
benefits pursuant to the terms of the Plan and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by Company (see attached fee schedule).

 

 

--------------------------------------------------------------------------------


 

                (b)  The entitlement of a Plan participant or his or her
beneficiaries to benefits under the Plan shall be determined by Company or such
party as it shall designate under the Plan, and any claim for such benefits
shall be considered and reviewed under the procedures set out in the Plan.

 

                (c)  Company may make payment of benefits directly to Plan
participants or their beneficiaries as they become due under the terms of the
Plan.  Company shall notify Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to participants or their
beneficiaries.  In addition, if the principal of the Trust, and any earning
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Plan as indicated to the Trustee on the Payment Schedule, Company
shall make the balance of each such payment as it falls due.

 

 

--------------------------------------------------------------------------------


 

 

 

Section 3.  Trustee Responsibility Regarding Payments to Trust Beneficiary When
Company is Insolvent.

 

                (a) Trustee shall cease payment of benefits to Plan participants
and their beneficiaries if the Company is Insolvent.  Company shall be
considered “Insolvent” for purposes of this Trust Agreement if (i) Company is
unable to pay its debts as they become due, or (ii) Company is subject to a
pending proceeding as a debtor under the United States Bankruptcy Code.

 

                (b)  At all times during the continuance of this Trust, as
provided in Section 1(d) hereof, the principal and income of the Trust shall be
subject to claims of general creditors of Company under federal and state law as
set forth below.

 

                                                                (1)  The Board
of Directors and the Chief Executive Officer of Company shall have the duty to
inform Trustee in writing of Company’s Insolvency.  If a person claiming to be a
creditor of Company alleges in writing to Trustee that Company has become
Insolvent, Trustee shall determine whether company in Insolvent and, pending
such determination, Trustee shall discontinue payment of benefits to Plan
participants or their beneficiaries.

 

                                                                (2)  Unless
Trustee has actual knowledge of Company’s Insolvency, or has received notice
from Company or a person claiming to be a creditor alleging that Company is
Insolvent, Trustee shall have no duty to inquire whether Company is Insolvent. 
Trustee may in all events rely on such evidence concerning Company’s solvency as
may be furnished to Trustee and that provides Trustee with a reasonable basis
for making a determination concerning Company’s solvency.

 

                                                                (3)  If at any
time Trustee has determined that Company is Insolvent, Trustee shall discontinue
payments to Plan participants or their beneficiaries and shall hold the assets
of the Trust for the benefit of Company’s general creditors.  Nothing in this
Trust Agreement shall in any way diminish any rights of Plan participants or
their beneficiaries to pursue their rights as general creditors of Company with
respect to benefits due under the Plan or otherwise.

 

                                                                (4)  Trustee
shall resume the payment of benefits to Plan participants or their beneficiaries
in accordance with Section 2 of this Trust Agreement only after Trustee has
determined that Company is not Insolvent (or is no longer Insolvent).

 

                (c)  Provided that there are sufficient assets, if Trustee
discontinues the payment of benefits from the Trust pursuant to
Section 3(b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Plan participants or their beneficiaries under the terms of the Plan for
the period of such discontinuance, less the aggregate amount of any payments
made to Plan participants or their beneficiaries by Company in lieu of the
payments provided for hereunder during any such period of discontinuance.

 

--------------------------------------------------------------------------------


 

Section 4.  Investment Authority.

 

                (a)  Except as otherwise explicitly authorized by this Trust
Agreement, the Trust shall be invested in cash, money market accounts, U.S.
Treasury obligations, and/or shares of any investment company registered
pursuant to the Investment Company Act of 1940 (whether or not the Trustee or
any of its affiliates is an advisor to, or other service provider to, such
investment company and receives compensation from such investment company for
the services provided (which compensation shall be in addition to the
compensation of the Trustee under this Trust)).  The Company acknowledges that
shares in any such investment company are not obligations of the Trustee or any
other bank, are not deposits and are not insured by the Federal Deposit
Insurance Corporation (the “FDIC”), the Federal Reserve or any other
governmental agency.  Notwithstanding the foregoing, in no event may Trustee
invest in securities (including stock or rights to acquire stock) or obligations
issued by Company, other than a de minimis amount held in common investment
vehicles in which Trustee invests.  All rights associated with assets of the
Trust shall be exercised by Trustee or the person designated by Trustee, and
shall in no event be exercisable by or rest with Plan participants, except that
voting and dividend rights with respect to Trust assets will be exercised by
Company.

 

(b)  Company shall have the right, at any time and from time to time, in its
sole discretion, to direct Trustee as to the investment and reinvestment of all
or specified portions of Trust assets and the income therefrom and to appoint an
investment manager or investment managers to direct Trustee as to the investment
and reinvestment of all or specified portions thereof.  As of the execution of
this Trust Agreement, and until Trustee is notified otherwise in writing,
Trustee shall be solely responsible for directing the investment and
reinvestment of all Trust assets.  Notwithstanding any other provision of this
Trust Agreement, following a Change of Control of the Company, all of the Trust
assets shall be invested in a money market fund selected by the Trustee prior to
the consummation of the Change of Control.

 

(c)  The Trustee is specifically authorized to invest idle, or otherwise
uninvested cash in the Service class shares of the Wilmington Prime Money Market
Portfolio (the “Prime MM Portfolio”), a money market mutual fund managed by an
affiliate of the Trustee.  Company acknowledges that the Prime MM Portfolio is
an entity separate from Wilmington Trust Company; and that shares in the Prime
MM Portfolio are not obligations of Wilmington Trust Company, are not deposits
and are not insured by the FDIC, the Federal Reserve or any other governmental
agency.  Wilmington Trust Company or its affiliates are compensated by the Prime
MM Portfolio for investment advisory, custodian, shareholder servicing,
distribution and other services, and such compensation is described in detail in
the prospectus for the Prime MM Portfolio and is in addition to the compensation
paid to Trustee hereunder with respect to that portion of the Trust Fund, if
any, invested in the Prime MM Portfolio.

 

(d) Trustee may hold that portion of the Trust Fund as is appropriate, for the
ordinary administration and for the disbursement of funds in cash, without
liability for interest

 

 

--------------------------------------------------------------------------------


 

notwithstanding Trustee’s receipt of “float” from such uninvested cash, by
depositing the same in any bank (including deposits which bear a reasonable rate
of interest in a bank or similar financial institution supervised by the United
States or a State, even where a bank or financial institution is the Trustee, or
is otherwise a fiduciary of the Plan) subject to the rules and regulations
governing such deposits, and without regard to the amount of such deposit.  In
addition, Trustee is specifically authorized to invest idle, or otherwise
uninvested, cash in a money market mutual fund selected by Trustee in its sole
discretion, including any money market fund associated with Trustee as described
in subparagraph (c) above.

 

 

Section 5.  Disposition of Income

 

                During the term of this Trust, all income received by the Trust,
net of expenses and taxes, shall be accumulated and reinvested.

 

 

Section 6.  Accounting by Trustee

 

                Trustee shall keep accurate and detailed records of all
investments, receipts, disbursements, and all other transactions required to be
made, including such specific records as shall be agreed upon in writing between
Company and Trustee.  Within 60 days following the close of each calendar year
and within 60 days after the removal or resignation of Trustee, Trustee shall
deliver to Company a written account of its administration of the Trust during
such year or during the period from the close of the last preceding year to the
date of such removal or resignation, setting forth all investments, receipts,
disbursements and other transactions effected by it, including a description of
all securities and investments purchased and sold with the cost or net proceeds
of such purchases or sales (accrued interest paid or receivable being shown
separately), and showing all cash, securities and other property held in the
Trust at the end of such year or as of the date of such removal or resignation,
as the case may be.  In addition, Trustee shall provide the Company a monthly
statement including such information.  Such account statements shall be mailed
to Company or, if the Company agrees, delivered via e-mail or other electronic
means.

 

 

Section 7.  Responsibility of Trustee.

 

                (a)  Trustee shall act with care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of any
enterprise of a like character and with like aims, provided, however, that
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by Company or an investment manager which
is contemplated by, and in conformity with, the terms of the Plan or this Trust
and is given in writing by Company or such investment manager.  In the event of
a dispute between Company and a party, Trustee may apply to a court of competent
jurisdiction to resolve the dispute.

 

 

--------------------------------------------------------------------------------


 

 

                (b)  If Trustee undertakes or defends any litigation arising in
connection with this Trust, Company agrees to indemnify Trustee against
Trustee’s costs, expenses and liabilities (including, without limitation,
attorneys’ fees and expenses) relating thereto and to be primarily liable for
such payments.  If Company does not pay such costs, expenses and liabilities in
a reasonably timely manner, Trustee may obtain payment from the Trust.  In no
event shall Trustee have any liability or responsibility to undertake, defend or
continue any litigation unless payment of related fees and expenses is ensured
to the reasonable satisfaction of Trustee.

 

                (c)  Trustee, at the expense of the Trust or the Company, may
consult with legal counsel (who may also be counsel for Company generally) with
respect to any of its duties or obligations hereunder provided that Trustee
notifies Company in advance (to the extent practicable or if not practicable, as
soon as reasonably possible) of incurring such expense.

 

                (d)  Trustee, at the expense of the Trust or the Company, may
hire agents, accountants, actuaries, investment advisors, financial consultants
or other professionals to assist it in performing any of its duties or
obligations hereunder.

 

                (e)  Trustee shall have, without exclusion, all powers conferred
on trustees by applicable law, unless expressly provided otherwise herein,
provided, however, that if an insurance policy is held as an asset of the Trust,
Trustee shall have no power to name a beneficiary of the policy other than the
Trust, to assign the policy (as distinct from conversion of the policy to a
different form) other than to a successor Trustee, or to loan to any person the
proceeds of any borrowing against such policy.

 

                (f)  However, notwithstanding the provisions of
Section 7(e) above, Trustee may loan to Company the proceeds of any borrowing
against an insurance policy (if any) held as an asset of the Trust.

 

                (g)  Notwithstanding any powers granted to Trustee pursuant to
this Trust Agreement or to applicable law, Trustee shall not have any power that
could give this Trust the objective of carrying on a business and dividing the
gains therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.

 

                (h)  Trustee shall have no responsibility or liability respect
to: (i) the truth or accuracy of any representation or warranty made in any
application or related document provided to the insurer in connection with the
issuance or renewal of any insurance policies or insurance contracts, including
any representation that the person on whose life an application is being made is
eligible to have a contract issued on his or her life; (ii) the selection or
monitoring (ongoing or periodic) of any insurance policies or insurance
contracts held in the Trust or the insurers issuing such policies or contracts;
(iii) the payment of premiums with respect to such policies or contracts; or
(iv) the exercise of any rights relating to any such policies or contracts
except as directed in writing by Company.

 

 

--------------------------------------------------------------------------------


 

                (i)  Upon the expiration of one hundred twenty (120) days from
the date of Trustee’s annual, quarterly or any other account, the Trustee shall
be forever released and discharged from all liability and further accountability
to Company or any other person with respect to the accuracy of such accounting
and all acts and failures to act of Trustee reflected in such account, except to
the extent that Company shall, within such 120-day period, file with Trustee
specific written objections to the account.  Neither Company, any participant
nor any other person shall be entitled to any additional or different accounting
by Trustee and Trustee shall not be compelled to file in any court any
additional or different accounting.  For purposes of regulations promulgated by
the FDIC, Trustee’s account statements shall be sufficient information
concerning securities transactions effected for the Trust, provided that
Company, upon written request, shall have the right to receive at no additional
cost written confirmations of such securities transactions, which shall be
mailed or otherwise furnished by the Trustee within the timeframe required by
applicable regulations.

 

                (j)  Trustee shall have no duty or responsibility not expressly
set forth in this Trust Agreement.  By way of example, but without limiting the
matters subject to the foregoing sentence, Trustee shall have no responsibility
with respect to the administration or interpretation of the Plan, payment of
Plan benefits other than from the assets of the Trust, the calculation of tax to
be withheld, reported and/or paid to taxing authorities and (if applicable
pursuant to the fee schedule) withholding, remitting, or reporting to taxing
authorities of taxes other than from payments made with Trust assets to Plan
participants and other than as directed by Company, or maintaining participant
records with respect to the Plan.

 

 

Section 8.  Compensation and Expenses of Trustee.

 

                (a)  Company shall pay all administrative and Trustee’s fees and
expenses on a monthly basis.  If not so paid, the Trustee shall be entitled to
deduct such fees and expenses from the Trust.

 

                (b)  Company shall indemnify and hold Trustee harmless from and
against any and all losses, costs, damages and expenses (including attorney’s
fees and disbursements) of any kind or nature (collectively, “Losses”) imposed
on or incurred by Trustee by reason of its service pursuant to this Trust
Agreement, including any Losses arising out of any threatened, pending or
completed claim, action, suit or proceeding, except to the extent such Losses
are caused by the gross negligence, willful misconduct or bad faith of Trustee. 
To the extent not paid by Company, Trustee shall be entitled to deduct such
amounts from the Trust.

 

                (c)  The provisions of this Section 8 shall survive termination
of this Trust Agreement.

 

 

 

--------------------------------------------------------------------------------


 

Section 9.  Resignation and Removal of Trustee.

 

                (a)  Trustee may resign at any time by written notice to
Company, which shall be effective thirty (30) days after receipt of such notice
unless Company and Trustee agree otherwise.

 

                (b)  Trustee may be removed by Company on thirty (30) days
notice or upon shorter notice accepted by Trustee; provided that, following a
Change of Control, Trustee may be removed only with the unanimous consent of the
participants in the Plan.

 

                (c)  If Trustee resigns within three (3) years after a Change of
Control, as defined herein, Company shall apply to a court of competent
jurisdiction for the appointment of a successor Trustee or for instructions.

 

                (d)  Upon resignation or removal of Trustee and appointment of a
successor Trustee, all assets shall subsequently be transferred to the successor
Trustee.  To the extent possible, the transfer shall be completed within thirty
(30) days after receipt of notice of resignation, removal or transfer, unless
Company extends the time limit.

 

                (e)  If Trustee resigns or is removed, a successor shall be
appointed, in accordance with Section 10 hereof, by the effective date of
resignation or removal under paragraphs (a) or (b) of this section.  If no such
appointment has been made, Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions.  All expenses
of Trustee in connection with the proceeding shall be allowed as administrative
expenses of the Trust.

 

 

Section 10.  Appointment of Successor.

 

                If Trustee resigns or is removed in accordance with
Section 9(a) or (b) hereof, Company may appoint any third party, such as a bank
trust department or other party that may be granted corporate trustee powers
under state law, as a successor to replace Trustee upon resignation or removal. 
The appointment shall be effective when accepted in writing by the new Trustee,
who shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets.  The former Trustee shall execute any
instrument necessary or reasonably requested by Company or the successor Trustee
to evidence the transfer.

 

 

Section 11.  Amendment or Termination.

 

                (a)  This Trust Agreement may be amended by a written instrument
executed by Trustee and Company.  Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan or shall make the Trust
revocable.  In addition, following a Change of Control, the Trust Agreement may
be amended only with the unanimous consent of the participants in the Plan.

 

 

--------------------------------------------------------------------------------


 

                (b)  The Trust shall not terminate until the date on which Plan
participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan.  Upon termination of the Trust any assets remaining in
the Trust shall be returned to Company.

 

 

Section 12.  Miscellaneous.

 

                (a)  Any provision of this Trust Agreement prohibited by law
shall be ineffective to the extent of any such prohibition, without invalidating
the remaining provisions hereof.

 

                (b)  Benefits payable to Plan participants and their
beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

 

                (c)  This Trust Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

 

                (d)  Trustee represents that it qualifies for FDIC prorata worth
pass-through insurance coverage in accordance with the standards set forth in
applicable federal law and FDIC insurance regulations.  If Trustee fails at any
time in the future to so qualify for prorata worth pass-through insurance
coverage, it will promptly notify Company.

 

                (e)  In no event will Trustee have any obligation to provide,
and in no event will Trustee provide, any legal, tax, accounting, audit or other
advice to Company with respect to the Plan or this Trust.  Company acknowledges
that it will rely exclusively on the advice of its accountants and/or attorneys
with respect to all legal, tax, accounting, audit and other advice required or
desired by Company with respect to the Plan or this Trust.  Company acknowledges
that Trustee has not made any representations of any kind, and will not make any
representations of any kind, concerning the legal, tax, accounting, audit or
other treatment of the Plan or this Trust.

 

                (f)  Company acknowledges that Trustee is not an advisor
concerning or a promoter with respect to the Plan or the Trust, but merely is a
service provider offering the Trust services expressly set forth in this
Agreement.  In particular, Company acknowledges that Trustee is not a joint
venture or partner with Company’s accountants, auditors, consultants or with any
other party, with respect to the Plan or this Trust, and that Trustee and
Company’s accountants, auditors and consultants at all times remain independent
parties dealing at arm’s length, and independently, with each other and with
Company.

 

                (g)  Company represents and warrants that the Plan and the
administration thereof and the establishment of this Trust comply with
applicable law and shall continue to be in compliance therewith.

 

                (h) Trustee shall have no liability for any losses arising out
of delays in performing the services which it renders under this Trust Agreement
which result from

 

 

--------------------------------------------------------------------------------


 

events beyond its control, including without limitation, interruption of the
business of Trustee due to acts of God, acts of governmental authority, acts of
war, riots, civil commotions, insurrections, labor difficulties (including, but
not limited to, strikes and other work slippages due to slow-downs), or any
action of any courier or utility, mechanical or other malfunction, or electronic
interruption; provided in each case that Trustee has implemented reasonable
procedures or measures to mitigate the effect of such events.

 

                (h)  For purposes of this Trust, Change of Control shall mean
any transfer of control of the Company by acquisition, merger, hostile takeover
or for any other reason whatsoever which also qualifies as a “change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” under Code
section 409A(a)(2)(A)(v).:

 

                (i)  For purposes of this Trust, a “Potential Change of Control”
shall be deemed to have occurred if one of the following events has occurred: 
(A) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change of Control; (B) the Company or any person publicly
announces an intention to take or to consider taking actions which, if
consummated, would constitute a Change of Control; or (C) the Board of Directors
adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change of Control has occurred.

 

                (j)  The Board of Directors of Company as constituted
immediately prior to a Potential Change of Control or the consummation of a
Change of Control and the Chief Executive Officer of Company shall have the duty
to inform Trustee in writing of the occurrence of such Potential Change of
Control or Change of Control.  Trustee may rely exclusively on this writing and
shall have no duty to inquire whether a Potential Change of Control or a Change
of Control has taken place or to make any determination as to whether a
Potential Change of Control or a Change of Control has occurred or the amount of
contribution, if any, required to be made by the Company pursuant to
Section 1(f).

 

 

--------------------------------------------------------------------------------


Section 13.  Effective Date.

 

                The effective date of this Trust Agreement shall be December 28,
2007.

 

                IN WITNESS WHEREOF, the Company and the Trustee have caused this
Trust Agreement to be executed and their corporate seals to be attested by their
respective duly authorized officers, all as of the day and year first above
written.

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

 

 

Attest:

/s/ Paul Mahon

 

By:

 

/s/ John Ferrari

Corporate Secretary

 

Name:

 

John Ferrari

 

 

Title:

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

Address:

 

1110 Spring Street

 

 

 

 

Silver Spring, MD 20910

 

 

 

 

Attn: John Ferrari

 

 

 

 

 

 

 

Telephone:

 

301-608-9292

 

 

Telecopier:

 

301-608-3049

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Corporate Seal]

 

 

 

WILMINGTON TRUST COMPANY, as Trustee

 

 

 

By:

 

/s/ Jennifer Matz

 

 

Name:

 

Jennifer Matz

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

Address:

 

Rodney Square North

 

 

 

 

1100 North Market Street

 

 

 

 

Wilmington, DE 19890-0001

 

 

 

 

Attn: David Snyder

 

 

 

 

 

 

 

Telephone:

 

302-651-8926

 

 

Telecopier:

 

302-651-1312

 

 

 

 

 

 

 

--------------------------------------------------------------------------------